Hart, J. Eulos Sullivan was tried before a jury and convicted of murder in the first degree. The jury fixed his punishment at death by electrocution, and from the judgment and sentence of conviction against him Eulos Sullivan has prosecuted an appeal to this court. No bill of exceptions has been filed in the case, and, under the rules of this court, we can only review for errors apparent on the face of the record. Harding v. State, 94 Ark. 65; Morris v. State, 142 Ark. 297, and cases cited; and Cegars v. State, 150 Ark. 648. We have examined the indictment and find it to be a valid indictment. There is no error upon the face of the record. The object of a bill of exceptions is to bring the proceedings of the trial court, which are not a part of the record proper, in the record for review in this court. If no bill of exceptions was required, the defendant might make up his own assignments of error and an entirely different case from the one tried in the court below would be presented for review in this court. We find no reversible error in the record presented to us for review, and it follows that the judgment of the circuit court must be affirmed.-